Citation Nr: 9900437	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  93-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for allergic rhinitis-
sinusitis, with polypectomy, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1962 to April 
1964.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.  

In October 1995, the Board remanded the appellants claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for appellate review.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant maintains, in essence, that his service-
connected allergic rhinitis-sinusitis, with polypectomy, is 
more severely disabling than reflected by the current 10 
percent evaluation.  He contends that because of his rhinitis 
and sinusitis, he has frequent nasal discharge and pressure 
headaches.  The appellant further states that he has 
undergone numerous nasal surgeries, including multiple 
polypectomies. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
grant of a 30 percent rating for the appellants service-
connected allergic rhinitis-sinusitis, with polypectomy.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  In the appellants most recent VA examinations, which 
were conducted on August 26, 1996 and on August 27, 1996, 
bilateral nasal polyps were observed.  


CONCLUSION OF LAW

A 30 percent rating for the appellants service-connected 
allergic rhinitis-sinusitis, with polypectomy, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6522 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Factual Background

The appellant was originally granted service connection for 
allergic rhinitis-sinusitis, with nasal polyps, in a February 
1992 decision by the Board.  At that time, the Board stated 
that the appellants service medical records showed that upon 
his entrance examination, dated in July 1962, the appellant 
indicated that he had had a history of asthma, but he denied 
having sinusitis or chronic colds.  The appellants records 
further reflected that in October 1963, while the appellant 
was stationed in Hawaii, he sought medical treatment after 
complaining of chest and nasal congestion and shortness of 
breath.  The physical examination revealed probable nasal 
polyps, posterior of the node, bilaterally.  At that time, 
the appellant was diagnosed with allergic-rhinitis, with 
asthma.  According to the records, in November 1963, the 
appellant underwent surgery for the removal of large nasal 
polyps.  A Board of Medical Survey, dated in February 1964 
showed that after the removal of the polyps in November 1963, 
the appellant was also diagnosed with bilateral antritis, and 
the Medical Survey Board determined that symptomatic 
treatment, including drainage procedures and polyp removals, 
were ineffectual.  The Medical Survey Board found that the 
appellant was unfit for military service and recommended that 
he be separated by reason of physical disability.  According 
to the records, the appellant was subsequently discharged in 
April 1964.  In its February 1992 decision, the Board noted 
that in support of the appellants claim, the appellant 
stated that prior to service, he had never been treated for 
rhinitis-sinusitis, with nasal polyps.  Therefore, in light 
of the above, the Board concluded that the preponderance of 
the evidence showed that the onset of the appellants 
allergic rhinitis-sinusitis, with nasal polyps, occurred in 
service.  Accordingly, service connection for that disability 
was established.  

In March 1992, the appellant underwent a VA examination.  At 
that time, the appellant revealed that he had had a nasal 
discharge and fullness sensation since 1963.  The appellant 
indicated that in December 1991, he had his nasal polyps 
surgically removed and that since that time, he had markedly 
improved.  He stated that, at present, he had a fullness in 
the facial area with headaches and pressure.  The appellant 
complained that at times, he smelled strange odors.  
According to the appellant, he was taking antibiotic therapy 
with Tylenol #3.  The physical examination showed that the 
appellant had good airway movement and that he had free flow 
of air.  There was no blockage and there was a normal 
exchange of air through the nares.  The external nose and the 
floor of the nose were normal.  The septum was erythematous 
and there were scars from the previous surgery.  No polyps 
were observed and there was not any nasal blockage.  There 
was no infection.  The examiner noted that the appellants 
olfactory sense appeared to be intact but that, according to 
the appellant, he did experience peculiar odors on different 
occasions.  The diagnosis was of postoperative nasal 
polypectomy.  

In a March 1992 rating action, as per the Boards February 
1992 decision, the RO granted service connection for the 
appellants allergic rhinitis-sinusitis, with nasal polyps.  
At that time, the RO assigned a zero percent rating under 
Diagnostic Codes 6513-6501.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Wilkes-Barre, from February 1988 to March 1992, 
show that in August 1990, the appellant was diagnosed with 
nasal polyps.  The records also reflect that in November 
1990, the appellant underwent a physical examination.  At 
that time, edematous secretion of both nares were noted and 
the appellant was referred to the Ear, Nose, and Throat (ENT) 
Clinic for a polypectomy.  According to the records, in 
December 1990, the appellant underwent a computed tomography 
(CT) scan of his sinuses.  At that time, the appellants 
frontal sinus showed a polypoid soft density, arising 
medially from the septum, which protruded into the left 
frontal sinus.  The examiner noted that otherwise, the bony 
structure was normal.  The appellants nostril showed 
abundant soft tissue density which might have represented 
polypoid disease of the nose.  The density appeared to be 
involving the ethmoid sinus and the bony structure of the 
ethmoid sinus appeared to be destroyed in some of the 
locations.  There was also soft tissue density involving the 
right maxillary sinus, with the bony structure intact.  The 
left sphenoid sinus also showed soft tissue density.  The 
impression was of a possible polypoid lesion in the nose and 
frontal sinus, associated with infection, involving the 
ethmoid sinus, the right maxillary sinus, and the left 
sphenoid sinus.   

The Wilkes-Barre VAMC outpatient treatment records reflect 
that in January 1991, the appellant was treated after 
complaining of a stuffy nose, secondary to nasal polyps.  The 
examining physician noted that the appellant was to be 
referred to surgery for the removal of the polyps.  The 
records also show that in June 1991, a physical examination 
was conducted.  At that time, the examining physician noted 
that the appellant was doing well.  The physical 
examination indicated that the appellant had nasal 
congestion, but there was no discharge.  According to the 
records, in December 1991, the appellant underwent another 
physical examination.  At that time, the examining physician 
noted that the appellant had had a previous nasal polypectomy 
at the Philadelphia VAMC.  The physician rescheduled the 
appellant for a review in six months.  The records further 
show that in February 1992, the appellant was treated after 
complaining of nasal congestion.  At that time, the appellant 
indicated that he had undergone a polypectomy in December 
1991 in Philadelphia.  He reported that at present, he felt 
heavy pressure in his face and nose, and that he had a 
pounding headache off and on.  According to the 
appellant, he suffered from postnasal drip and he had chest 
congestion.  The appellant noted that since his surgery, he 
would get a bad smell, and he felt like he had a cold all 
of the time.  The records reflect that the appellant was 
given medication for his congestion. 

In April 1993, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had undergone 
approximately seven surgeries in relation to his service-
connected sinusitis and rhinitis.  (T.8).  The appellant 
stated that because of his sinusitis and rhinitis, he had 
frequent nasal discharge, he suffered from facial pressure 
and headaches, and that at least twice a week, he would have 
tearing of his eyes.  (T.2).  He indicated that in regards to 
his headaches, some were painful and some were just moderate.  
(Id.).  According to the appellant, he took medication to 
relieve his pain and to keep the inflammation down.  (Id.).  
The appellant revealed that he also had bleeding in his nose.  
(T.4).  He noted that his sinusitis had also affected his 
sleep and he would wake up in the middle of the night because 
he had difficulty breathing.  (T.5).  According to the 
appellant, his rhinitis and sinusitis also affected his 
ability to participate in sports because of his difficulty in 
breathing.  (T.5,6).  The appellant reported that at present, 
he was no longer working and he was on disability.  (T.3).  
According to the appellant, his disability was not 
directly related to his service-connected rhinitis and 
sinusitis.  (Id.).  He noted that before he stopped working, 
he was an electronics worker.  (Id.).  The appellant stated 
that his job caused him to be around a lot of dust and 
chemicals, and that as a result, he would get blocked up and 
he would have difficulty in breathing.  (Id.).  According to 
the appellant, at present, he was not being treated on a 
periodic basis by an ENT doctor because the ENT doctor at the 
Wilkes-Barre VAMC had left and his replacement had not yet 
been selected.  (T.4).  The appellant indicated that he was 
still able to receive his medication from the Wilkes-Barre 
VAMC.  (Id.).  

In May 1993, a VA examination was conducted.  At that time, 
the appellant stated that he had been treated for sinusitis 
for over 30 years.  The appellant indicated that at present, 
he had drainage and face pain with frontal headaches.  He 
revealed that he had drainage from both nares at least two to 
three times a month.  The appellant noted that the drainage 
could last anywhere from several hours to several days.  
According to the appellant, blood tended to drain on 
occasion.  The appellant reported that he had frontal 
headaches once or twice a week which would last anywhere up 
to two hours.  He stated that his sinusitis would wake him 
from his sleep at night.  The appellant reported that his 
current medication consisted of a Vancenase inhaler.  The 
appellant noted that he had had polyps removed on at least 
eight occasions.  The physical examination showed that the 
appellants nares were clear and the septum was in the 
midline.  There was no drainage and breathing spaces were 
open.  The diagnosis was of chronic sinusitis.  

On August 26, 1996, the appellant underwent a Board remand 
examination.  At that time, the appellant stated that he had 
a history of sinusitis.  He indicated that because of his 
sinusitis, he had undergone numerous polypectomies.  The 
appellant noted that at present, he had a stuffy nose and a 
pressure headache.  According to the appellant, he also had 
an itchy throat, shortness of breath, and occasional 
wheezing.  The appellant reported that he also had nasal 
discharge.  He revealed that he used steroid nasal inhalers.  
The examiner stated that he offered to perform surgery on the 
appellant for his polyps, but that the appellant refused.  
The examiner noted that the appellant had had numerous CT 
scans of his sinuses in the past, and that his sinusitis was 
not currently active.  The diagnoses included the following: 
(1) recurrent nasal polyposis, (2) past history of 
polypectomies, and (3) history of chronic sinusitis.  

On August 27, 1996, the appellant underwent a second Board 
remand examination.  At that time, the appellant stated that 
he had had recurring nasal polyps and sinusitis since 1962.  
The appellant indicated that he had also had multiple nasal 
surgeries including polypectomies, a sinusotomy, and a 
ethmoidectomy.  He noted that his last surgery was three 
years ago at the Philadelphia VAMC.  According to the 
appellant, at present, he had nasal congestion, nasal 
discharge, and occasional nasal bleeding.  The appellant 
reported that he also had difficulty breathing through his 
nose and he had postnasal drip.  He stated that he had weekly 
sinus headaches.  The appellant indicated that he was using 
medication in order to relieve his symptoms.  

The physical examination showed that the appellant had 
bilateral nasal polyps.  There was an obstruction of the 
appellants left nasal fossa with large polyps.  The examiner 
noted that the appellant had headaches every week which were 
mild to moderate.  There was no purulent discharge and there 
was no pus or crusting.  According to the examiner, there was 
deviation of the appellants nasal septum to the left, with 
50 percent (the remaining part of this observation is 
absent).  The examiner noted that the appellant had wheezing 
when he was exposed to dust and chemicals, and that he had 
almost constant nasal symptoms which were worse with exposure 
to green or chemicals.  The examiner further stated that 
the appellants headaches did not interfere with his routine.  
The diagnoses included the following: (1) hyperplastic rhino-
sinusitis, chronic, (2) nasal polyposis, recurrent, and (3) 
status post multiple sinus and nasal surgeries.  

In November 1996, the RO received outpatient treatment 
records from the Wilkes-Barre VAMC, from January 1991 to 
November 1995.  The records show that in September 1994, the 
appellant was treated after complaining of sinus congestion 
and of a sinus headache.  At that time, the appellant gave a 
history of his sinusitis including his previous surgeries in 
relation to his sinusitis.  According to the records, the 
appellant was given medication.  The records further show 
that in January 1995, the appellant was treated after 
complaining of a constant stuffy nose and a pressure 
headache.  At that time, the appellant gave a history of 
chronic sinusitis and polyps.  He stated that he had had 
eight previous polypectomies, and that his most recent 
surgery was two years ago.  The appellant indicated that at 
present, he had an itchy throat and occasional wheezing.  He 
was diagnosed with bilateral nasal polyps and chronic 
sinusitis.  

In an August 1998 rating action, the RO increased the 
appellants rating for his service-connected allergic 
rhinitis-sinusitis, with polypectomy, from zero percent 
disabling to 10 percent disabling under Diagnostic Codes 
6513-6501.  The RO noted that during the pendency of the 
appellants appeal, the VA revised the criteria for rating 
the respiratory system, including diseases of the nose and 
throat, effective October 7, 1996.  61 Fed. Reg. 46,727 
(1996).  The RO specifically noted that the evaluation for 
the appellants service-connected disability was based on the 
rating schedule criteria established before October 7, 1996 
because it was determined that the old criteria was more 
favorable to the appellant.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  


II.  Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected allergic 
rhinitis-sinusitis, with polypectomy, has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  When the appellant submits a well grounded claim, 
VA must assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. §  5107(a).  

In this regard, in October 1995, the Board remanded the case.  
At that time, the Board stated that in the appellants 
December 1992 substantive appeal, the appellant indicated 
that outpatient treatment records from the Philadelphia VAMC, 
from September 1991 to April 1992, supported his claim.  The 
appellant further noted that those records had not yet been 
obtained by the RO.  Therefore, the Board remanded the case 
and requested that the RO obtain additional records, VA or 
private, inpatient or outpatient, from providers who had 
treated the appellant in recent years for his service-
connected allergic rhinitis-sinusitis, with polypectomy, 
including the Philadelphia VAMC records which were identified 
in the body of the remand.  In addition, the RO was to 
provide the appellant with a VA pulmonary examination by a 
board certified specialist, if available, to determine the 
current severity of the appellants service-connected 
allergic rhinitis-sinusitis, with polypectomy.  All indicated 
studies, including x-rays and a computed axial tomography if 
appropriate, were to be performed.  A complete rationale was 
to be provided for all opinions and conclusions expressed.  

On August 26, 1996 and on August 27, 1996, the appellant 
underwent VA examinations.  Moreover, in November 1996, the 
RO received outpatient treatment records from the Wilkes-
Barre VAMC, from January 1991 to November 1995.  In addition, 
in regards to the outpatient and inpatient treatment records 
from the Philadelphia VAMC, in an October 1995 Automated 
Medical Information Exchange (AMIE) request, the RO asked the 
Philadelphia VAMC to locate the appellants records.  
Specifically, the RO requested hospital summaries from 
December 1991 and from December 1992.  The RO further 
requested that the Philadelphia VAMC locate any outpatient 
treatment records from September 1991 to April 1992, and from 
December 1991 to December 1992.  A handwritten note on the 
AIMIE request states that per AIMIE, there were no 
admission/non-admission records.  Furthermore, in December 
1996, the RO filed a second AIMIE request in which the RO 
again asked the Philadelphia VAMC for any records pertaining 
to the appellant, specifically his surgeries in December 1991 
and December 1992.  A handwritten note on the AIMIE request 
reflects that there were no admissions or non-admissions for 
the appellant.  The Board further observes that a handwritten 
note, dated on April 21, 1997, shows that while it appeared 
that the appellant did have a nasal polypectomy at the 
Philadelphia VAMC, he was not actually admitted to the VAMC.  
According to the note, the appellants records were sent back 
to the Wilkes-Barre VAMC.  Thus, in September 1997, June 
1998, and August 1998, the RO contacted the Wilkes-Barre VAMC 
and requested the appellants records in relation to his 
surgeries.  At the time of each request, the Wilkes-Barre 
VAMC indicated that a search would be conducted for the 
missing records.  A Report of Contact, dated in August 1998, 
shows that at that time, the Wilkes-Barre VAMC informed the 
RO that the appellants files did not contain a December 1991 
operative report for a nasal polypectomy.  The Wilkes-Barre 
VAMC further indicated that the RO should try the 
Philadelphia VAMC.  According to the report, the RO, 
unsuccessfully, tried to explain that the appellants records 
had been transferred from the Philadelphia VAMC to the 
Wilkes-Barre VAMC.  Therefore, in light of the above and the 
apparent unavailability of the appellants records from the 
Philadelphia VAMC, the Board is satisfied that all relevant 
evidence is of record, and that the statutory duty to assist 
the appellant in the development of evidence pertinent to his 
claim has been met.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the appellants 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§  4.1, 4.10 (1998).  In that 
regard, the Board is required to adjudicate claims for 
increased ratings in light of the schedular criteria provided 
by the regulations.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  In evaluating the severity of a disability, the 
Board must look to the entire record.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  The appellants claims folder contains his 
service medical records and VA medical reports.  

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellants allergic rhinitis/sinusitis, with polypectomy, 
the disability for which entitlement to an increased rating 
is asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability for which entitlement to an 
increased rating is asserted on appeal.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, during the pendency of the appellants 
appeal, the VA revised the criteria for rating the 
respiratory system, including diseases of the nose and 
throat, effective October 7, 1996.  61 Fed. Reg. 46,727 
(1996).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas, 1 Vet. 
App. at 308, 312-313.  Thus, in an August 1998 rating action, 
the RO increased the appellants rating for his service-
connected allergic rhinitis-sinusitis, with polypectomy, from 
zero percent disabling to 10 percent disabling under 
Diagnostic Codes 6513-6501.  The RO specifically noted that 
the evaluation for the appellants service-connected 
disability was based on the rating schedule criteria 
established before October 7, 1996 because it was determined 
that the old criteria was more favorable to the appellant.

Under the criteria for rhinitis under Diagnostic Code 6501, 
in effect prior to October 7, 1996, a 10 percent evaluation 
was warranted for definite atrophy of the intranasal 
structure, and on a showing of moderate secretion.  A 30 
percent evaluation was contemplated for moderate crusting and 
ozena, with atrophic changes.  For a 50 percent evaluation, 
the claimant would have to show massive crusting and marked 
ozena, with anosmia.

Prior to October 7, 1996, Diagnostic Codes 6510 through 6514 
for sinusitis all applied the same schedular criteria, and 
considered sinusitis to be noncompensable if it were shown by 
X-ray manifestations only, with mild or occasional symptoms.  
A 10 percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, with 
infrequent headaches.  In order to warrant an assignment of a 
30 percent evaluation, the claimant would have to show severe 
symptomatology with frequently incapacitating recurrences, 
with severe and frequent headaches with purulent discharge or 
crusting reflecting purulence.  An assignment of a 50 percent 
evaluation would have to be based on a showing that the 
claimant had postoperative symptomatology, following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.

However, the Board notes that 38 C.F.R. § 4.97 was changed, 
effective October 7, 1997.  In this respect, Diagnostic Code 
6501 was discontinued, and now, 38 C.F.R. § 4.97 includes new 
rating criteria for chronic rhinitis and frontal and 
maxillary sinusitis, which may be found at Diagnostic Codes 
6512, 6513, and 6522.  Effective October 7, 1997, frontal and 
maxillary sinusitis and allergic rhinitis are to be evaluated 
under the General Rating Formula for Sinusitis and the 
General Rating Formula for Allergic Rhinitis.  61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. § 4.97, Diagnostic Codes 
6512, 6513, and 6522).  According to the General Rating 
Formula for Sinusitis, Diagnostic Codes 6510 through 6514 are 
to apply the same diagnostic criteria.

The schedular criteria for frontal chronic sinusitis and 
chronic maxillary sinusitis contemplate a noncompensable 
evaluation where the disorder is detected by an X-ray only.  
Where one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting occurs, a 10 percent 
evaluation is contemplated.  For a 30 percent evaluation, the 
claimant must be shown to have three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-capacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 
Assignment of a 50 percent evaluation is warranted on a 
showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note to Diagnostic Code 6514 indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  

Diagnostic Code 6522 contemplates an assignment of a 10 
percent evaluation for allergic rhinitis on a showing that 
the claimant is without polyps, with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction of one side.  If polyps are present, a 30 percent 
evaluation is contemplated.

In the instant case, the appellant contends, in essence, that 
his service-connected allergic rhinitis-sinusitis, with 
polypectomy, is more severely disabling than reflected by the 
current 10 percent evaluation.  He contends that because of 
his rhinitis and sinusitis, he has frequent nasal discharge 
and pressure headaches.  The appellant further states that he 
has undergone numerous nasal surgeries, including multiple 
polypectomies.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board observes that on August 26, 1996, the appellant 
underwent a Board remand examination.  At that time, the 
appellant was diagnosed with the following: (1) recurrent 
nasal polyposis, (2) past history of polypectomies, and (3) 
history of chronic sinusitis.  The examiner noted that he 
offered to perform surgery on the appellant for his polyps, 
but that the appellant refused.  In addition, on August 27, 
1996, the appellant underwent a second Board remand 
examination.  At that time, the physical examination showed 
that the appellant had bilateral nasal polyps.  The examiner 
noted that there was an obstruction of the appellants left 
nasal fossa with large polyps.  According to the examiner, 
there was deviation of the appellants nasal septum to the 
left with 50 percent (the remaining part of this observation 
is absent).  The diagnoses included the following: (1) 
hyperplastic rhino-sinusitis, chronic, (2) nasal polyposis, 
recurrent, and (3) status post multiple sinus and nasal 
surgeries.  In addition, outpatient treatment records from 
the Wilkes-Barre VAMC show that in January 1995, the 
appellant was treated after complaining of a constant stuffy 
nose and a pressure headache.  At that time, he was diagnosed 
with bilateral nasal polyps and chronic sinusitis.  

In light of the above, the Board observes that the most 
recent evidence of record demonstrates that a 30 percent 
rating is in order pursuant to the newly created criteria of 
Diagnostic Code 6522.  As previously stated, where an 
increase in a service-connected disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco, 7 Vet. App. at 55, 58.  According to the 
appellants most recent VA examinations and outpatient 
treatment records, the appellant has bilateral nasal polyps.  
Under the newly created Diagnostic Code 6522, if polyps are 
present, a 30 percent evaluation is warranted for allergic 
rhinitis.  Accordingly, an evaluation of 30 percent is 
warranted for the appellants service-connected allergic 
rhinitis-sinusitis, with polypectomy.  

The Board notes that in arriving at this decision, the Board 
has considered the possibility of a still-higher schedular 
evaluation.  However, the preponderance of the evidence is 
clearly weighted against a higher rating under either the old 
or new rating criteria.  Under the newly created Diagnostic 
Code 6522, a 30 percent rating is the highest possible 
rating.  Therefore, the next higher rating under the criteria 
in effect prior to October 7, 1996, includes Diagnostic Code 
6501.  Under Diagnostic Code 6501, the claimant would have to 
show massive crusting and marked ozena, with anosmia, for a 
50 percent evaluation for rhinitis.  In addition, also under 
the old criteria, under Diagnostic Code 6513, an assignment 
of a 50 percent evaluation is warranted for sinusitis when 
the claimant had postoperative symptomatology, following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  The Board notes that the record is negative for 
massive crusting and marked ozena, with anosmia.  Moreover, 
the evidence of record does not show that the appellant has 
undergone a radical operation, with chronic osteomyelitis 
requiring repeated curettage.  Furthermore, under the new 
rating criteria, effective October 7, 1996, under Diagnostic 
Codes 6510 through 6514, the schedular criteria for frontal 
chronic sinusitis and chronic maxillary sinusitis 
contemplates a 50 percent evaluation on a showing of 
symptomatology following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
Board notes that as stated above, the record is negative for 
any evidence that the appellant underwent radical surgery.  
Moreover, while the appellants most recent VA examinations, 
in August 1996, show that he was diagnosed with chronic 
sinusitis, recurrent nasal polyposis, and a history of 
multiple sinus and nasal surgeries, in the appellants August 
27, 1996 VA examination, the examiner noted that there was no 
purulent discharge and there was also no pus or crusting.  
Accordingly, the Board finds no reasonable basis to grant the 
appellant a rating in excess of 30 percent.


ORDER

Entitlement to an increased rating to 30 percent for allergic 
rhinitis-sinusitis, with polypectomy, is granted.  












		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
